As filed with the Securities and Exchange Commission onSeptember 25 , 201 7 Registration No. 333-219024 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TOWERSTREAM CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-8259086 (State or otherjurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification Number) 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Ernest Ortega Chief Executive Officer Towerstream Corporation 88 Silva Lane Middletown, Rhode Island 02842 (401)848-5848 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Harvey Kesner, Esq. Avital Perlman, Esq. Sichenzia Ross Ference Kesner LLP 1185 Avenue of the Americas, 37th Floor New York, NY 10036 (212) 930-9700 Mitchell Nussbaum, Esq. Norwood Beveridge, Esq. Lili Taheri, Esq.
